Citation Nr: 1545739	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-47 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989 and from August 2002 to July 2003, with service in the Army National Guard of Texas and as a Reserve of the United States Army from July 1989 to November 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2009, the Veteran requested a hearing before a member of the Board at his local VA office.  In June 2015, VA notified him that he was scheduled for a Travel Board hearing in July 2015.  This notice was mailed to his last known address of record and was not returned as undeliverable.  He failed to report for the scheduled hearing.  In September 2015, he requested a Travel Board hearing.  The Board interprets this as a motion for a new hearing, which, under the present circumstances, is granted. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the Board grants the Veteran's motion for a new hearing.  Accordingly, the claim must be remanded to schedule a Travel Board hearing.  See 38 C.F.R. § 20.704(d).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the Waco, Texas, RO.  He and his representative must be afforded adequate notice of the date and location of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




